Title: To George Washington from Brigadier General William Maxwell, 1 June 1778
From: Maxwell, William
To: Washington, George


                    
                        Sir
                        Mount Holley [N.J.] 1st June 1778
                    
                    I inclose to your Excellency a Letter from Coll Shrieve which contains all the Inteligence we have in these parts. I inclose the whole to General Dickeson who I make no doubt will forward it immediate to you. One of my Pickets took up James Burnett with the Inclosed pass he says he belongs to the 12th Virginia Regt and I thought it improper to let him pass & go on board a Privateer I will send him to General Dickeson to be forwarded to Head Quarters. This Moment a Deserter arived that formerly belonged to the 2d Jersey Regt he came out at 11 o’clock last night by the way of Frankford he says that Lord and  General How is not come back but that a Packet came in on friday evening he saw several letters that came in he says that there is great disturbance in England & believes they have acknowledged Independance to us, but that the[y] must not mention it till the Soldiers are Marched or gone on board for fear of Dezertion. he says it is the prevailing opinion that they will march through the Jersey, He says ⟨11⟩ pie⟨ces⟩ of Cannon was brought over to this side yesterday. it is supposed they will march to morrow. The Soldiers has put all on Board only 2 shirts & their haversacks even their blankets is on board. The Merchants is hurrying their goods on board. He says there is two Woomen to a Company left to go by land the rest are all on board. He say they draw a weeks provision now at once, and their drawing day was this but they had orders Yesterday to draw their weeks provision which they did, There is two too-horse Waggons to carry the Weekly Provision for the Regt. The Officers has all their Horses on shore yet. It is reported that there is to be a Council held at General Clinto⟨n’s⟩ Quarters to day & that they will march to morrow. I am Your Excellency Most Obedt Humble Servant.
                    
                        William Maxwell
                    
                    
                        12 oclock N.B. A Deserter is just come in from Coopers Ferry from the 55th left them at 10 oclock last night. says the 7th Regt 55th 63d the Cammeronians & two Battns of the new Leveys is on this side, that the Grenadiers & light infantry is expected over to Joyn them to day, that they have partly the same Baggage with them they had when they came from the head of Elk, they have two woomen to a Company the others all on Board.
                    
                